Citation Nr: 1615303	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-45 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD) prior to July 11, 2013, and greater than 50 percent since then.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from August 1987 to December 1987 and from August 1988 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Manchester, New Hampshire, that, in pertinent part, continued a 30 percent disability rating for the service-connected PTSD.

In November 2012, the Veteran testified at a personal hearing over which a Decision Review Officer of the RO presided.  In July 2013, the Veteran testified at a video conference hearing over which the undersigned presided.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the issues on appeal were outlined and it was suggested that any evidence tending to show the current severity of service-connected disability would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

This matter was previously before the Board in November 2013, which inter alia, denied an increased disability rating for PTSD.  The Veteran timely appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in a February 2015 Memorandum Decision, the Court vacated the portion of the Board's decision denying an increased rating for PTSD and remanded the matter for compliance with the terms of its decision.  In August 2015, this matter was remanded for additional development.  It is now returned to the Board.   As will be discussed further herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, by rating action dated in October 2015, the RO determined that the Veteran's PTSD warranted an increased disability rating of 50 percent, effective as of July 11, 2013, the date of the Board hearing.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, therefore, the issue remains in appellate status.       

A letter from a Readjustment Counseling Therapist at the Manchester Vet Center dated in September 2015 shows that the Veteran was said to be unable to continue to maintain gainful employment due to his service-connected PTSD.  As such, the record appears to raise the issue of entitlement to a TDIU. In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  When evidence of unemployability is submitted at the same time that a Veteran is appealing the rating assigned for a disability, a claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   Thus, the issue is included among those before the Board.

The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, over the entire course of the period on appeal, the service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity; it has not been manifested by occupational and social impairment, with deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability rating for service-connected PTSD, for the period on appeal prior to July 11, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).
 
2.  The criteria for a disability rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

By letters dated in January 2009, January 2011, April 2011, and May 2014 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

For increased-compensation claims, VCAA requirement is generic notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007).

In this case, the Veteran was provided pertinent information in the above mentioned letter and other correspondence provided by the RO.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability, and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  

The Board further observes that this case was most recently remanded in August 2015 in order to obtain any outstanding treatment records and to afford the Veteran a VA examination so as to assess the severity of his PTSD.  Thereafter, additional VA treatment records were associated with the claims file, and the Veteran was afforded a VA examination in September 2015.  Therefore, the Board finds that the AOJ has substantially complied with the remand directives such that no further action is necessary in this regard.  See D'Aries, supra. 

In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased Disability Rating for PTSD

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history 
of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2015).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).

It is possible for a Veteran to have separate and distinct manifestations from the 
same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2015) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

The Veteran's service-connected PTSD is rated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2015).  This disability is rated under the General Rating Formula for Mental Disorders, which provides as follows: 

A 100 percent disability rating is warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  Id.

The symptoms recited in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated DSM-5.  As the Veteran's claim was initially certified to the Board prior to August 4, 2014, the DSM-IV is applicable to this case.  However, according to the new DSM-5, clinicians do not typically assess Global Assessment of Functioning (GAF) scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice. 

In reviewing the evidence of record, the Board will consider the assigned GAF score; however, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 48 to 60 as determined by VA examiners dating from 2010 to 2015.  These scores are indicative of moderate to serious impairment.  According to the DSM-IV, which VA had adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 is reflective of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF of 61 to 70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Veteran seeks a disability rating in excess of the currently assigned 30 percent 
for his service-connected PTSD prior to July 11, 2013, and greater than 50 percent since then.  His claim for an increased disability rating was received in December 2007.

The Board notes that in Buie v. Shinseki, 24 Vet. App. 242 (2010), the Court held that even in increased rating claims, when VA receives a submission of new and material evidence within one year of a rating decision addressing the condition, 38 C.F.R. § 3.156(b) requires any subsequent decision to relate back to the original claim.  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  In this case, however, prior to the date of claim, the Board adjudicated the disability rating for the service-connected PTSD.  This decision of the Board is final.  Thus, with respect to the Veteran's claim seeking an increased disability rating, the December 2008 rating action is the proper rating decision on appeal.

Correspondence received from the Veteran in November 2007 shows that he reported that media coverage of the Iraq War had increased his PTSD symptoms.   He endorsed frequent nightmares, night sweats, trouble sleeping, and extreme irritability.  He added that he was currently employed as a nurse working in a professional capacity as a Business Account Executive, but that coverage of the war had affected his work performance in that he had difficulty focusing on work-related tasks.  He further indicated that in January 2007, he had attended the funeral of friend who was killed in Iraq and that a day after the funeral, he became so upset and enraged that he punched a door, resulting in a fracture to his right hand, necessitating surgery.  He also indicated that the increased stress had caused him to separate from his wife of 10 years.  He noted an addiction to opiates, requiring inpatient treatment, as a result of his Gulf War illness (service connection has been established for chronic fatigue syndrome, previously characterized as Gulf War Syndrome).  

A January 2, 2007, record from St. Joseph's Hospital indicates that the Veteran presented to the emergency room with an injury to the right hand, stated to have happened the day before.  Records from Parkland Medical Center and Rockingham Orthopedic Associates dated later in January 2007 show that the Veteran presented with complaints of right hand pain, stating that he had fallen from the back of his pick-up truck, "land[ing] with his fist closed" and "directly on the MCP [(metacarpophalangeal)] joints of his right hand."  He later underwent a closed reduction and percutaneous pinning and application of short arm splint, right hand.

A VA treatment record dated in June 2008 notes that the Veteran's wife had informed VA that the Veteran was taking oxycodone from an outside source and was also buying oxycontin from a friend, which he would crush and inhale.  She reported alcohol abuse, erratic behavior, and garbled speech, but indicated no evidence of homicidal or suicidal ideation.  She stated that she was in the process of getting a restraining order.

In a letter dated in July 2008, the Veteran stated that after he returned home from the January 2007 funeral of his friend, his wife had said something "rather insignificant in nature" to him, but he "completely lost all sense of control" and threw his mobile telephone at her and began to punch the basement door, while yelling and cursing at the top of his lungs.  He reiterated that he had sustained a fracture to his right hand and indicated that his wife had called the police at the time of the incident.  The Veteran reported frequently "abus[ing] alcohol and narcotics in a vain attempt to drown out the sadness and daily onslaught of over there."  He stated that his substance abuse had caused his wife to move out and file for divorce, but reported that they were still married at that time, although living in a platonic relationship.

In another July 2008 letter, the Veteran detailed his employment history, stating that in August 2005, he had left the company for which he had worked for 10 years for another medical sales company, where he remained for two years, after which he resigned and assumed a new position.  However, immediately after assuming the new position, he began to defy the Director of the company and started to avoid work, becoming distant and non-productive, which resulted in his termination in December 2007.  The Veteran then collected unemployment benefits until obtaining a new position in February 2008, where he worked until terminated in April 2008 for failing to adequately train.  He reported that he was then accepted into the VA Vocational Rehabilitation program and was attending a university in hopes of earning a degree in business.

In January 2009, the Veteran underwent a VA PTSD review examination, during which he claimed an exacerbation of symptoms following his friend's funeral that led him to break his right hand.  The VA examiner noted that the Veteran's VA treatment records revealed an absence of complaints related to PTSD in the past year.  When asked about his symptomatology, the Veteran reported irritability and problems with sleep, focus, memory, and relationships, stating that he was going through a divorce.  He indicated not sleeping for three days every two weeks, during which period he experienced fatigue, and reported that at least once a week he thought about the trauma that he suffered during the Gulf War, which thoughts made him feel sadness.  He also endorsed nightmares once or twice a week, hypervigilance, exaggerated startle response, and a numbing of general responsiveness.  

The Veteran denied assaultive behavior or suicide attempts since his last VA examination in June 2004.  He reported attending school in pursuit of a business degree, and stated that he had lost his last job due to downsizing, noting that it was the third time in the previous few years that he had been with a company that had downsized.

Socially, the Veteran reported having some friends with whom he socialized.  He noted that he was in his second marriage, having known his wife since 2008, but was going through a divorce and was living in his own home.  He also indicated being involved in a relationship since October 2008, which was "going 'good,'" and stated that his relationship with his children was "'the best thing in the world.'"  The Veteran denied current hobbies. 

Mental status examination revealed some hyperactivity, normal speech, and an anxious and depressed mood, with affect appropriate to mood.  There were no indications of depersonalization or derealization, or of hallucinations or illusions.  His thought process tended to be circumstantial, but he was easily returned to the topic at hand.  Preoccupations, obsessions, and delusions were denied, as was suicidal or homicidal ideation.  The examiner noted mild problems with attention and concentration, resulting in mild short-term memory problems.  Long term memory appeared intact and ability for abstract and insightful thinking and for commonsense, reasoning, and judgment was within the normal range.  

The examiner determined that the Veteran did meet the criteria for a diagnosis of PTSD, as well as the criteria for a mood disorder and attention-deficit/hyperactivity disorder (ADHD).  A GAF score of 60 was assigned, and the examiner described symptoms as moderate in nature causing a moderate impact on social and occupational functioning, resulting in intermittent difficulties with performing occupational tasks.  

A May 2009 VA mental health outpatient consultation note indicates that the Veteran presented for Court-ordered therapy.  He reported having a problem with some medications, but stated that he was then in remission and noted his desire to be a good father to his children.  The clinician assigned a GAF score of 71 at that time.  

A statement from J.F., Ph.D., a private licensed clinical psychologist, dated in 
October 2009 recorded Dr. J.F.'s impression that the Veteran was experiencing significant difficulties with concentration and short-term memory, likely stemming from a pre-existing, but sub-clinical ADHD that was exacerbated during service.  In a December 2009 statement, Dr. J.F. reiterated his previous opinion and requested that the university that the Veteran attended make accommodations for the Veteran given his constellation of neuropsychological difficulties.  A final neuropsychological testing report was issued on January 15, 2009, which showed  results suggesting that the Veteran tended to "gloss through" psychological problems.  A GAF score of 60 was assigned.

An April VA 2010 treatment note shows that the Veteran desired to obtain Ritalin medication for his memory problem.  He again presented to a VA facility in May 2010 to be evaluated with regard to his medications.  At that time, affect and mood were within a normal range, speech was pressured, there was no evidence of thought disorder, and homicidal and suicidal ideations were denied.  The Veteran reported ongoing issues with ADHD and a GAF score of 60 was assigned.  In June 2010, the Veteran reported that he was recently fired from a job doing skilled home health care because he was "walking around and talking and failed an exam," was forgetting things, and was late for appointments.  A GAF score of 58 was assigned.  

Also in June 2010, the Veteran underwent another VA PTSD examination.  At that time, the Veteran indicated his psychiatric symptoms to include memory issues, recollections, exaggerated startle response, and problems with sleep, concentration, anxiety, and focus.  He reported getting divorced since his last VA examination, but denied any legal troubles since that time.  The Veteran stated that he was then a junior in college and that his grade point average had increased.  He reported living with his sister and indicated that he had joint custody of his children, who live with him one-half of the time.  He described his relationship with his children to be a good one and was noted to have one good friend in Tennessee.  The Veteran also reported seeing his family regularly.  His hobbies included yoga and the Veteran indicated a significant decrease in his alcohol consumption.

Mental status examination revealed that the Veteran was quite agitated and upset over the fact that he was again being examined.  His speech was rapid and pressured at times, his mood irritable and anxious, affect appropriate to mood but quite expansive.  There were no indications of depersonalization or derealization, or of hallucinations or illusions.  His thought process tended to be circumstantial, but he was easily returned to the topic at hand.  Preoccupations, obsessions, and delusions were denied, as was suicidal or homicidal ideation.  The examiner noted mild problems with attention and concentration, resulting in mild short-term memory problems.  Long term memory appeared intact and ability for abstract and insightful thinking and for commonsense, reasoning, and judgment was within the normal range.  The Veteran reported some depression, stated that he was sleeping for only one to three hours each night on account of back pain and nightmares, endorsed anxiousness, and indicated a diminished sex drive and low energy level.  He reported that daily thoughts of trauma made him feel remorseful and indicated that his wife had left him because he was emotionally distant.  The Veteran reported feeling numb inside.  A GAF score of 60 was assigned which is indicative of moderate symptoms.  The examiner noted moderate interference with employment, school, and social functioning, but it was felt that overall the Veteran was functioning relatively well, in that he was going to school and had good relationships with his family.  There was no indicated impairment of thought processes or communication.  The examiner stated his belief that the Veteran's PTSD symptoms resulted in an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

VA treatment records dated from August 2010 to March 2011 reveal GAF scores ranging from 61 to 65.  Depression screens performed in March 2011 and July 2012 were negative and in July 2012, the Veteran denied nightmares, avoidance, hypervigilance, exaggerated startle response, and feeling numb or detached.  A September 2012 treatment entry indicated that the Veteran had finished his undergraduate degree and was starting on a Masters of Business Administration in Health Care Management.  At that time, his affect and mood were normal, there was no evidence of a thought disorder, and his speech was of normal rate and rhythm.  He also indicated that he would soon be starting a new job.  A GAF score of 60 was recorded.

During the July 2013 Board hearing, the Veteran testified that he had been 
undergoing ongoing treatment related to his PTSD, to include counseling.  He described experiencing sleep disturbances, anxiety triggered by media coverage of the war, irritability/argumentativeness, flashbacks, and avoidance of large crowds.  He reported employment difficulties related to his symptomatology and indicated an inability to interact with people.  He stated that he was currently employed in sales, but denied having many close friends.  He noted often speaking with people from his unit.

A VA examination report dated in September 2015 shows that the Veteran was diagnosed with chronic PTSD.  The examiner noted that ADHD was not diagnosed, as this required onset of symptoms prior to age 12, and a June 2010 medical record had noted no significant symptoms prior to military service.  Instead, most of his inattention symptoms could be attributed to his PTSD. A mood disorder diagnosis was not given, as he denied significant depressive symptoms.  Similarly, he was not
given a substance abuse diagnosis due to absence of significant associated symptoms in recent years.  The examiner added that the PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran described that he had some relationships with his family and a close friend, but that he did not have much of a social life.  He would sometimes go skiing with a Veteran's group, but typically just once a year.  He would struggle with developing relationships with people.  He would go out with a couple of women at times, but did not have any desire to become close to anyone.  He felt his wife left him because of his emotional disconnection, accusing him of being detached.  He finished his bachelor's degree in business and was currently in an MBA program, taking one class per semester, partially online and partially on campus.  He would get accommodations at school, including extra time for tests and assignments, and permission to miss class when needed due to his anxiety.  He expected to finish his degree in 2016.  He was working collecting hospital data about pharmaceuticals, approximately 30 to 32 hours per week.  He was not required to go into the office much so the job suited him, as there was minimal contact with people.  In the preceding five months, he missed approximately 12 days of work due to problems with sleeping, which would impact his motivation to get up and go to work.  Prior to this job, he worked in medical sales for almost two years, but was unable to keep up with the demands due to his anxiety.  He also indicated that there were times that he would drink excessively in an effort to sleep, but with no associated consequences.

He was said to meet all of the diagnostic criteria for a diagnosis of PTSD.  In this regard, he was noted to experience recurrent, involuntary, and intrusive distressing memories; recurrent distressing dreams; intense or prolonged psychological distress at exposure to internal or external cues; and marked physiological reactions to internal or external cues.  He was said to have persistent avoidance of stimuli, to include distressing memories, thoughts, or feelings associated with the traumatic event(s), and avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings associated with the traumatic event(s).  He would experience negative alterations in cognitions and mood, to include persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent, distorted cognitions about the cause or consequences of the traumatic event that led him to blame himself or others; persistent negative emotional state; markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  He exhibited marked alterations in arousal and reactivity, to include hypervigilance; exaggerated startle response; problems with concentration; and sleep disturbance.  The duration of such symptoms were said to be greater than one month.  The PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The disturbance was not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.

Symptoms associated with the diagnosis were said to include anxiety, panic attacks that occurred more than once a week, chronic sleep impairment, mild memory loss, such as forgetting names, directions or recent events, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.

Mental status examination revealed that the Veteran was alert and oriented.  Appearance was well-groomed; motor was unremarkable; and attitude was pleasant.  Mood and affect were anxious.  He looked at various places in the room while questions were being asked which impacted his ability to listen to the questions. Questions were repeated as needed.  Speech was spontaneous and normal in rate and tone.  Thoughts were linear and logical.  There were no delusions or hallucinations.  There was past suicidal ideation, but not present.  There was no homicidal ideation.  Attention and concentration were unremarkable and judgment was good.  Memory was reportedly problematic.  Abstraction was normal.  He was deemed to be capable of managing his financial affairs.

A letter from a Readjustment Counseling Therapist at the Manchester Vet Center dated in September 2015 shows that the Veteran was said to be unable to continue to maintain gainful employment due to difficulty with authority figures, and that he had trouble attending to relationships with a few family members and friends.  He was said to have become more isolative with increased anger and aggression that he deemed difficult to predict or control.  He described hyperarousal, intrusive thoughts, nightmares, sleep disturbance, and severe memory issues that interfered with everyday function.  It was indicated that the chronic and severe nature of his PTSD and his long-term inability to maintain gainful employment suggested that the Veteran had no outlook of future improvement.

At the onset, the Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during this appeal period, the severity of the Veteran's symptomatology has been relatively constant, therefore, additional staged ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased disability rating for disability due to PTSD to 50 percent over the entire appeal period, despite the fact that at times during the appeal period, the symptoms may not have always met the criteria for the 50 percent disability rating.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: depressed mood and affect, decreased motivation, impaired concentration, memory loss, irritability, poor anger management, hypervigilance, exaggerated startle response, anxiety, sleeping impairment, nightmares, panics attacks, obsessive rituals, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms more closely approximate the criteria for a 50 percent disability rating.  38 C.F.R. § 4.130.  Although he did not exhibit all of the symptomatology consistent with a 50 percent disability rating, resolving all doubt in favor of the Veteran, the Board finds that overall, his disability picture over the entire course of the appeal meets the criteria for a 50 percent disability rating.  See Mauerhan, 16 Vet. App. at 442.

The Board has reviewed the objective findings reported by medical professionals since the Veteran filed his claim for an increase in December 2007.  At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a disability rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher ratings.  Specifically, the evidence does not show that the Veteran has speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene, as associated with a 70 percent disability rating.  Nor does the evidence demonstrate that the Veteran gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, serious memory loss problems, as associated with a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The fact that the Veteran may have exhibited one or two symptoms listed among the criteria for one of the higher disability ratings at 38 C.F.R. § 4.130 does not mean that his overall disability picture more closely approximates the criteria for either of the higher ratings. 

Also, the Board notes that the Veteran has reported difficulty in maintaining and 
establishing relationships with others, as demonstrated by his failed marriages, limited contact with friends, and conflicts with his supervisors at work. A review of the record also demonstrates that the Veteran receives has been able to continue his studies towards a graduate degree, work approximately 30 hours per week, and participate in Vocational Rehabilitation.
In addition, the Board has considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the appeal process, the Veteran has received GAF scale scores ranging between 58 and 71. Such scores are indicative of no more than moderate symptoms. These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective medical findings recorded and tracked throughout the appeal period most closely approximate the symptoms listed under the criteria for the 50 percent disability rating.  The GAF scores assigned are consistent with such a conclusion. Moreover, the Veteran's disability due to his PTSD symptomatology has been evaluated as resulting in significant impairment by the medical professionals that have performed a full clinical evaluation.  

In sum, considering all applicable rating criteria, the Board finds that the level of 
impairment presented by the Veteran's service-connected PTSD over the course of this appeal warrants a 50 percent disability rating, and no higher.

The Board has considered the testimony of the Veteran as to the extent of his symptoms over the course of the entire appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In evaluating a claim for an increased rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Accordingly, the Board finds that the overall disability picture most closely approximates the criteria for a 50 percent disability rating.  

Extra-schedular Consideration

The Board also finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.   See 38 C.F.R. § 3.321 (2015).  In this regard, the Board does not dispute that the service connected PTSD has had an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  Here, the very problems reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extra-schedular disability rating is not warranted.


ORDER

A 50 percent disability rating for service-connected PTSD, for the period on appeal prior to July 11, 2013, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 50 percent for service-connected PTSD is denied.



REMAND

As indicated above, the Court has held that entitlement to a TDIU is an element of initial ratings.  Rice, 22 Vet. App. at 447.  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).

A TDIU may be granted where the schedular rating is less than 100 percent if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Substantially gainful employment does not include marginal employment, such as in a protected environment or family business under certain circumstances.  See 38 C.F.R. § 4.16(a). 

Generally, to be eligible for a TDIU, the following percentage thresholds must be met: if there is only one service-connected disability, it shall be ratable at 60 percent or more; if there are two or more service-connected disabilities, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran currently meets the threshold for a schedular TDIU under 38 C.F.R. § 4.16(a), as he has a combined overall disability rating of 90 percent.

Consideration may be given to a Veteran's level of education, special training, and 
 previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Although the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  In Faust v. West, 13 Vet. App. 342   (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income. 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court noted that "a 
claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity."  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id.   

Marginal employment, for example, as a self-employed worker or at odd jobs or 
while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration was given on account of the same.  See 38 C.F.R. § 4.18.  To receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

For a Veteran to prevail on a claim for a TDIU, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The September 2015 VA examination report shows that the Veteran reported that he had finished his bachelor's degree in business and was currently in an MBA program.  He added that he was working collecting hospital data about pharmaceuticals, approximately 30 to 32 hours per week.  The examiner noted difficulty in establishing and maintaining effective work relationships, but did not establish an inability to obtain and maintain substantially gainful employment.

The September 2015 letter from the Manchester Vet Center suggested that the Veteran was unable to continue to maintain gainful employment due to difficulty with authority figures.  It was asserted that the chronic and severe nature of his PTSD and his long-term inability to maintain gainful employment suggested that he had no outlook for future improvement.

In light of the uncertainty as to whether the Veteran is capable of maintaining substantially gainful employment given the apparently contradictory opinions given the during the same month, the Board finds that additional development is required prior to further adjudication of this matter.  While the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, (see 38 C.F.R. § 4.16(a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013)), the Board finds that the Veteran should be afforded a VA Social and Industrial Survey that provides a full description of the effects of his service-connected disabilities on his ordinary activities, to include his employability.  38 C.F.R. § 4.10  (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to identify all locations of VA treatment or evaluation for his service-connected  disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The AOJ shall afford the Veteran a VA Social Industrial Survey to ascertain the impact of his service-connected disabilities (i.e., PTSD; chronic fatigue syndrome; gastritis, to include gastroesophageal reflux disease; irritable bowel syndrome; and tinnitus) on his ordinary activities, to include his employability. 

All relevant electronic records, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The VA Social Industrial surveyor is requested to describe the Veteran's employment history, and provide a full description of the effects, to include all associated limitations, of his service-connected disabilities on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by non-service-connected disabilities.  A complete rationale shall be given for all opinions and conclusions expressed.

3.  The AOJ will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time must be allowed for response.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2015).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations. 

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


